MAG Silver Corp.December 21, 2007 For Immediate ReleaseN/R #07-35 MAG SILVER & PEÑOLES ANNOUNCE THE FORMATION OF MINERA JUANICIPIO S.A. DE C.V. Minera Juanicipio S.A. DE C.V. Vancouver, B.C….MAG Silver Corp. (TSX: MAG) (AMEX: MVG) (“MAG”)and Industrias Peñoles S.A.B. DE C.V. (“Peñoles”)arepleased to announce that “Minera Juanicipio S.A. DE C.V.” (Minera Juanicipio) has been incorporated in Mexico as the legal entity to operate the Juanicipio Joint Venture. The shareholders of the company are: Industrias Peñoles S.A.B. DE C.V. which will hold a 56% interest in Minera Juanicipio; and MAG Silver Corp. which will hold a 44% interest in Minera Juanicipio through its wholly owned subsidiary Minera Los Lagartos S.A. DE C.V. Peñoles and MAG are now participating in the project as joint partners and will fund expenditures on a pro rata basis, with Peñoles contributing 56% and MAG 44% respectively. Peñoles maintains its position as operator of the project and will present annual exploration and development programs to the board of Minera Juanicipio for joint approval going forward. About the Joint Venture The roughly 8,000 hectare Juanicipio property is located in Zacatecas State, Mexico just outside the mining town of Fresnillo. The Fresnillo mine area has been in continuous production since the 1500’s and today is host to the worlds’ largest producing silver mine operated by Peñoles. The Peñoles/MAG Juanicipio Joint Venture lies 5 kilometres west from the principal production head-frame of the Fresnillo Mine and 1.5 kilometres west from the Saucito Vein, currently undergoing preproduction development with construction of a 600 metre shaft and a 2,200 metre decline. About Peñoles(www.penoles.com.mx) Industrias Peñoles S.A.B.
